Title: From David Cobb to William Lord Stirling Alexander, 28 July 1782
From: Cobb, David
To: Alexander, William Lord Stirling


                  
                     My Lord
                     Head Quarters July 28th 1782
                  
                  I am directed by the Commander in Chief, who returned last evening from Philadelphia, to present his Compliments to your Lordship, with a tender of any thing which Head Quarters can afford, that may in the least, contribute to the restoration of your Lordships health, being happy in hearing that your Lordship has so far recovered from a dangerous illness, and that he will do himself the pleasure of calling on your Lordship in a few days, in the mean time he begs your Lordships acceptance of half a dozen Lemons.  I have the honor to be Your Lordships Most Obedient Servant
                  
                     David Cobb Lt Colo.
                     Aid de Camp
                  
               